Citation Nr: 1144414	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a right knee disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to April 1975. 

An August 1977 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, initially considered and denied these claims, and the Veteran did not in response perfect a timely appeal of that decision to the Board.  As previously noted, this ordinarily would mean that initial decision has become final and binding on him based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen these claims before reconsidering them on their underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).  But when adjudicating these claims in that initial decision, the RO did not have the Veteran's service treatment records (STRs), which used to be referred to as service medical records (SMRs). 

The RO in Indianapolis, Indiana, obtained the STRs in October 2007.  So as the RO correctly indicated when subsequently readjudicating these claims in the May 2008 decision at issue that precipitated this appeal to the Board of Veterans' Appeals (Board/BVA), there was no requirement to first consider whether there was new and material evidence to reopen these claims.  38 C.F.R. § 3.156(c) (2011).  See also Vigil v. Peake, 22 Vet. App. 63 (2008). 

In February 2011, as support for these claims, the Veteran testified at a hearing at the RO in Indianapolis before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  His wife also provided supporting testimony. 

The Board subsequently, in April 2011, remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  

In this decision the Board is deciding the claim for service connection for asthma.  However, the claim for service connection for a right knee disorder again must be remanded for still additional development.  


FINDING OF FACT

There is competent and credible evidence the Veteran experienced asthma while in the military and that he has continued to experience the effects of this condition during the many years since.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's asthma was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for Asthma

The Veteran says his asthma dates back to his military service and, specifically, to his exposure to chemicals while stationed onboard a ship.  

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, so long as the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony concerning this also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is that he has the claimed disability - namely, asthma.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of current disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  A statement from his private physician, Dr. M., attest to treating him in October 1975 for asthma, merely 6 months after his separation from service.  Further, a contemporaneous VA outpatient treatment record from December 1975 shows a complaint of chest wheezing.  The Veteran more recently received treatment for this disorder from another private physician, Dr. O.H., from September 1998 to September 2003, and from VA medical facilities in South Carolina and Indiana from October 2002 to as recent as July 2011.

So recognizing he has asthma, resolution of this claim instead turns on whether it is attributable to his military service - including, as he is alleging, to any exposure to chemicals aboard ship.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding in-service incurrence of a relevant disease or injury, a STR from September 1974, so prior to the Veteran's separation from service, confirms treatment for and a diagnosis of asthma.  So there were objective indications of this condition even while he was in service.  

His post-service VA outpatient treatment records show he initially presented in December 1975 with complaints of chest wheezing.  However, X-rays of the his lungs in May 1977 noted no active pulmonary disease.  But the more recent VA outpatient treatment records from South Carolina and Indiana from October 2002 to July 2011 indicate he is still receiving treatment for asthma.  Private treatment records from Dr. O.H., dated from September 1998 to September 2003, also show the Veteran has been receiving ongoing treatment for this disorder.  His VA and private medical records document his history of treatment for asthma, although they do not specifically attribute this disorder to his military service or date its onset to during his service.  One may make this logical deduction, however, and "absolute etiology" and "definite" and "obvious" etiology are not conditions precedent to granting service connection; instead, this need only be an as likely as not proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

And, here, there are other objective indications of the Veteran's asthma having incepted during his military service and continued during the years since so as to, in turn, establish continuity of symptomatology and this required linkage to his service.  As already explained, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements - that is, to etiologically link the current disability to the disability shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  According to 38 C.F.R. § 3.303(b), with chronic disease shown as such in service (or, if applicable, within a presumptive period per § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

The Veteran testified during his RO hearing in November 2009 that he began experiencing tightening of his lungs and wheezing while stationed onboard his ship in service.  He essentially repeated this testimony during his February 2011 hearing before the Board, reiterating that he began having difficulty breathing during his military service and that he had continued to have this ongoing problem during the many years since.  His wife also provided supporting testimony, including in terms of the labored breathing she, too, had noticed.  His and his wife's hearing testimony is competent evidence of the type of symptoms suggestive of asthma, both initially during his military service and on an ongoing basis during the many years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  Their lay hearing testimony also is credible since his continuous complaints referable to this respiratory disorder are documented throughout the record - including in the additional evidence received since his February 2011 hearing before the Board.  Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not he began experiencing asthma and its effects while in the military, and that this condition has persisted during the years since to warrant the granting of service connection.  38 C.F.R. § 3.102.  See also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for asthma is granted.


REMAND

Concerning the Veteran's remaining claim of entitlement to service connection for a right knee disorder, the Board finds that still further development of this claim is required.  The Veteran maintains that his pre-existing right knee disorder was aggravated by his military service beyond its natural progression.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Conversely, if a pre-existing disability is noted upon entry into service, as is the case here, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, the report of the Veteran's August 1973 military entrance examination notes he previously had undergone an operation on his right knee, with residual scarring, when he was 11 years old.  So he is not entitled to the presumption of soundness at the start of his service in September 1973 as it relates to his right knee.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted"), which was not the situation here.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Since this right knee disorder was noted at entrance, it is the Veteran's burden, not VA's, to show a permanent (not temporary or intermittent flare-up) worsening of the right knee disorder during or as a result of his service.  In other words, he may only bring a claim for aggravation of this pre-existing condition.  Wagner, 370 F.3d at 1096; VAOPGCPREC 3-2003.  

During his February 2011 Travel Board hearing, the Veteran and his wife testified that the right knee disorder was permanently worsened by his military experience.  Further, VA treatment records from May 2006 through July 2011 reflect his complaints of pain and treatment for this right knee disorder.  And he is competent, even as a layman, to proclaim that his right knee was worse off when exiting service than it was when entering service, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Dalton v. Nicholson, 21 Vet. App. 23 (2003) (The Board must make an express credibility finding regarding lay evidence.)

In the meantime, a VA compensation examination and medical opinion are needed to assist in determining whether his military service aggravated his pre-existing right knee disorder beyond its natural progression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's military service aggravated (meaning chronically or permanently worsened) his pre-existing right knee disorder beyond its natural progression.


If the examiner cannot provide this opinion without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  That is to say, merely saying he or she cannot comment will not suffice.

2.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


